DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensor B" in line 7.  It is unclear from the claim language if sensor B is the same transducer B in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 1 recites the limitation "the sensor" in line 8.  It is unclear from the claim language if the sensor is referring to a multi-modal field-programmable metamorphic sensor disclosed in line 1, sensor A of line 4, or sensor B of line 7.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claims 2-10 are rejected by virtue of their dependence from claim 1.
Claim 2 recites the limitation "the third electrode layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 2 recites the limitation “the resistor” in line 11.  it is unclear from the claim language if the resistor is referring to the first resistor or second resistor of lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 3 is rejected by virtue of its dependence from claim 2.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Micci et al. (US 
10,928,947 B2), hereinafter Micci, in view of Caminade et al. (EP 2031362 A1), hereinafter Caminade.

	Regarding claim 1, Micci discloses: A multi-modal field-programmable metamorphic sensor having a multi-layer structure, wherein the multi-layer structure comprises an upper electrode layer, a spacer layer, and a lower electrode layer, at least one of the upper electrode layer and the lower electrode layer is a sensor A, the spacer layer is disposed between the electrode layers, a transducer B is formed through forming a structure of electrode layer - spacer layer - electrode layer structure, when detecting an object under test, measurement of different physical quantities of different objects is implemented through switching between the sensor A and the sensor B; (Micci, e.g., see figs. 1 and 2 and col. 7, line 46 – col. 8, line 48 disclosing a multi-layer structure, comprising first and second sensing electrodes (5) and (11), and separated by dielectric layer (12); interpreted by the examiner as an upper electrode layer; a piezoelectric layer (7) bounded by separate dielectric layers (12) and sandwiched between the upper electrode layer and lower electrode layer; interpreted by the examiner as a spacer layer; common electrode layer (6); interpreted by the examiner as a lower electrode layer; see also col. 10, lines 21-37 disclosing in effect, each pairing of one sensing electrode (5),(11) with the underlying common electrode (6) constitutes a separate piezoelectric sensor; interpreted by the examiner as transducer B; see also col. 9, lines 37-47 disclosing the first circuit (14) may also measure mutual capacitance signals (20) corresponding to each intersection (21) of the first and second sensing electrodes (5), (11); interpreted by the examiner as sensor A; wherein the first circuit (14) may alternate between determining the capacitance signals (20) and the first piezoelectric pressure signals (19); see also col. 9, lines 21-26 disclosing the first piezoelectric pressure signal (19) is indicative of a pressure acting on the touch panel; interpreted by the examiner as detecting an object under test).  
	Micci is not relied upon as explicitly disclosing: in addition, the sensor serves as a single cell, and a plurality of single cells are combined to form a multi-cell sensor. 
	However, Caminade further discloses: in addition, the sensor serves as a single cell, and a plurality of single cells are combined to form a multi-cell sensor. The examiner notes that the previously disclosed clam language is tantamount to a manner of operating the device which does not differentiate the apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus; e.g., see MPEP 2114.II.  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identically or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; e.g., see MPEP 2112.01.I.  Nevertheless, (Caminade, e.g., see figs. 1A  and 1B , and pg. 7, line 45 – pg. 8, line 8 disclosing a single sensor cell; see also fig. 2 and pg. pg. 9, line 42 – pg. 10, line 6 disclosing the illustration of fig. 2 in which sensor (1) is implemented in a multi-cell configuration, wherein the multi-cell sensor makes it possible to increase the reading surface and its accuracy and above all, in the context of a pressure sensor giving a three-dimensional response).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Micci’s multi-layer structure comprising an upper electrode layer, spacer layer, and lower electrode layer, wherein one electrode acts as a sensor, and the first electrode layer – spacer layer – second electrode layer comprise a second sensor with Caminade’s single and multi-cell structure for at least the reasons that Caminade teaches the sensor of the invention comprises a plurality of resistive force sensing cells, which can be arrayed and uniformly distributed between said protective layers and connected in series or parallel, wherein the detection and measurement accuracy of the sensor is increased, as well as the detection and measurement area, and disclosed as well is the sensor pressure device as defined previously disposed between the upper layer and the lower layer and connected to a control and regulating device for detecting pressures applied by the element; e.g., see pg. 7, lines 1-13).

	Allowable Subject Matter

Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) 
or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
WO 02103436 A2 to Kutscher et al. relates to thin planar switches and their applications.
US 10,473,539 B2 to Podoloff relates to a stretchable force sensor having undulating patterned electrodes.
CN 107462350 A to Meng relates to a piezoelectric sensor, a pressure detection device, making method and detection method thereof.
US 9281415 B2 to Bao et al. relates to pressure sensing apparatuses and methods.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863